
	
		III
		110th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2008
			Mrs. Feinstein (for
			 herself, Mr. Smith,
			 Mr. Biden, Ms.
			 Klobuchar, Mr. Brown,
			 Mrs. Dole, Ms.
			 Cantwell, Ms. Snowe,
			 Mr. Menendez, Ms. Collins, Mr.
			 Obama, Mr. Byrd,
			 Mr. Voinovich, Mr. Schumer, Mrs.
			 Murray, Mr. Durbin,
			 Mr. Casey, Mr.
			 Lieberman, Mr. Reid,
			 Mr. Sanders, Ms. Stabenow, Mr.
			 Reed, Mrs. Clinton, and
			 Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 9, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Condemning the violence in Tibet and
		  calling for restraint by the Government of the People's Republic of China and
		  the people of Tibet.
	
	
		Whereas, beginning on March 10, 2008, Tibetans and Tibetan
			 Buddhist monks began demonstrations in Lhasa, the capital of the Tibet
			 Autonomous Region in the People’s Republic of China;
		Whereas those protests spread to elsewhere in the Tibet
			 Autonomous Region and to Tibetan autonomous areas in the Sichuan, Gansu, and
			 Qinghan provinces of China;
		Whereas long-suppressed resentment prompted violent
			 clashes between demonstrators and government forces in the streets of Lhasa,
			 resulting in innocent civilian casualties, the burning of buildings, and
			 extensive property damage;
		Whereas Chinese and Tibetan sources report dozens of
			 fatalities and the arrest of more than 1,000 protesters in the Tibet Autonomous
			 Region and surrounding Tibetan areas of China;
		Whereas Tibet is the center of Tibetan Buddhism and the
			 Dalai Lama is the most revered figure in Tibetan Buddhism;
		Whereas the Government of China continues to restrict the
			 rights of Tibetan Buddhists to practice their religion freely;
		Whereas the Dalai Lama has condemned the violence that
			 began on March 14, 2008, and announced his continuing support for the Olympic
			 Games to be held in Beijing, China;
		Whereas the Dalai Lama has specifically stated that he
			 does not seek independence for Tibet from China and has called for negotiations
			 to bring about meaningful autonomy for Tibet that allows Tibetans to maintain
			 their distinctive identity within China;
		Whereas the Constitution of the People's Republic of China
			 guarantees freedom of religious belief for all citizens, but the 2007 Annual
			 Report on International Religious Freedom of the Department of State states
			 that [d]uring the period covered by this report, the Government [of
			 China]’s respect for freedom of religion remained poor; and
		Whereas, following the demonstrations that began on March
			 10, 2008, the Government of China began severely restricting access to
			 journalists and diplomats and creating a shortage of independent verification
			 of the situation on the ground in Tibet: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 violence in Tibet and calls for restraint by the Government of the People’s
			 Republic of China and the people of Tibet;
			(2)calls for a
			 dialogue between the leadership of the Government of China and His Holiness the
			 Dalai Lama on meaningful religious and cultural autonomy for Tibet within China
			 and urges that these discussions take place with all deliberate speed;
			(3)calls for the
			 release of individuals who protested in a peaceful manner and for medical care
			 for those injured and wounded in the violence that followed the
			 protests;
			(4)calls on the
			 Government of China to cease its efforts to enter monasteries to ‘reeducate’
			 monks and nuns, to respect the right of the people of Tibet to speak of the
			 Dalai Lama and possess his photograph, and to respect and protect basic human
			 rights, as provided in the Constitution of the People's Republic of
			 China;
			(5)calls on the
			 Government of China to honor its commitment to allow international journalists
			 free access to China from mid-2007 to October 17, 2008;
			(6)calls on the
			 Government of China to provide a full accounting of the March 2008 protests in
			 Tibet, the response of the Government of China, and the manner and number of
			 detentions and deaths that occurred following the protests; and
			(7)both—
				(A)calls on the
			 United States Department of State to fully implement the Tibetan Policy Act of
			 2002 (22 U.S.C. 6901 note), including the stipulation that the Secretary of
			 State seek to establish an office in Lhasa, Tibet, to monitor political,
			 economic, and cultural developments in Tibet, and also to provide
			 consular protection and citizen services in emergencies; and
				(B)urges that the
			 agreement to permit China to open further diplomatic missions in the United
			 States should be contingent upon the establishment of a United States
			 Government office in Lhasa, Tibet.
				
